

113 S3014 IS: Veterans Traumatic Brain Injury Care Improvement Act of 2014
U.S. Senate
2014-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 3014IN THE SENATE OF THE UNITED STATESDecember 12, 2014Ms. Ayotte (for herself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo extend and modify a pilot program on assisted living services for veterans with traumatic brain
			 injury, and for other purposes.1.Short titleThis Act may be cited as the Veterans Traumatic Brain Injury Care Improvement Act of 2014.2.Extension and modification of pilot program on assisted living services for veterans with traumatic
			 brain injury(a)Modification of report requirementsSubsection (e) of section 1705 of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 38 U.S.C. 1710C note) is amended to read as follows:(e)Reports(1)Quarterly reports(A)In generalFor each calendar quarter occurring during the period beginning January 1, 2015, and ending
			 September 30, 2017, the Secretary shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report
			 on the pilot program.(B)ElementsEach report submitted under subparagraph (A) shall include each of the following for the quarter
			 preceding the quarter during which the report is submitted:(i)The number of individuals that participated in the pilot program.(ii)The number of individuals that successfully completed the pilot program.(iii)The degree to which pilot program participants and family members of pilot program participants
			 were satisfied with the pilot program.(iv)The interim findings and conclusions of the Secretary with respect to the success of the pilot
			 program and recommendations for improvement.(2)Final report(A)In generalNot later than 60 days after the completion of the pilot program, the Secretary shall submit to the
			 Committee on
			 Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a final report on the
			 pilot program.(B)ElementsThe final report required by subparagraph (A) shall include the following:(i)A description of the pilot program.(ii)The Secretary’s assessment of the utility of the activities carried out under the pilot program in
			 enhancing the rehabilitation, quality of life, and community reintegration
			 of veterans with traumatic brain injury.(iii)An evaluation of the pilot program in light of independent living programs carried out by the
			 Secretary under title 38, United States Code, including—(I)whether the pilot program duplicates services provided under such independent living programs;(II)the ways in which the pilot program provides different services than the services provided under
			 such independent living program;(III)how the pilot program could be better defined or shaped; and(IV)whether the pilot program should be incorporated into such independent living programs.(iv)Such recommendations as the Secretary considers appropriate regarding improving the pilot program..(b)Definition of community-Based brain injury residential rehabilitative care servicesSuch section is further amended—(1)in the section heading, by striking assisted living and inserting community-based brain injury residential rehabilitative care;(2)in subsection (c), in the subsection heading, by striking Assisted Living and inserting Community-Based Brain Injury Residential Rehabilitative Care;(3)by striking assisted living each place it appears, and inserting community-based brain injury rehabilitative care; and(4)in subsection (f)(1), by striking and personal care and inserting rehabilitation, and personal care.(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.(d)Prohibition on new appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made
			 by this Act, and this Act and such amendments shall be carried out using
			 amounts otherwise available for such purpose.